~   AO 245B (Rev. 02/18)   Judgment in e Criminal Cese
                           Sheet I                                                                                                ILED
                                              UNITED STATES DISTRICT COURT                                                      APR 1 9 2019
                                                                    District of Montana                                      Clerk, U.S District Court
                                                                                                                                Oistriet Of Montana
                                                                              )                                                     Great Falls
                     UNITED STATES OF AMERICA                                 )       JUDGMENT IN A CRIMINAL CASE
                                       v.                                     )
                VICTORIA VICTORIA RUIZ-ROSALES                                )
                                                                                      Case Number: CR 16-36-GF-BMM-03
                                                                              )
                                                                              )       USM Number: 55126-048
                                                                              )
                                                                              )        Michael P. Sherwood
                                                                              )       Defendant's Attorney
    THE DEFENDANT:
    lii'I pleaded guilty to count(s)        2 of the Superseding Indictment

    D pleaded nolo contendere to count(s)
      which was accepted by the court.
    D was found guilty on count(s)
      after a plea of not guilty.

    The defendant is adjudicated guilty of these offenses:

    Title & Section                    Nature of Offense                                                       Offense Ended
     21 U.S.C. § 841(a)(1)              Possession with Intent to Distribute Methamphetamine                     10/26/2015                  2
     and 18 U.S.C. § 2



           The defendant is sentenced as provided in pages 2 through         __7 _ _ of this judgment. The sentence is imposed pursuant to
    the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)

    lii'I Count(s)    1           Ii'! is                             Dare dismissed on the motion of the United States.
                     ------------
             It is ordered that the defendant must notify the United States attorney for this district within 30 days of an)' change ofname, residence,
    or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lfordered to pay restitution,
    the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                              Brian Morris, United States District Judge
                                                                             Name and Title of Judge


                                                                              4/1812019
                                                                             Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                       Judgment - Page   _ _,,_2_   of   7
 DEFENDANT: VICTORIA VICTORIA RUIZ-ROSALES
 CASE NUMBER: CR 16-36-GF-BMM-03

                                                             IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 tenn of:

  18 months. Upon her release from custody, it is ordered the defendant be remanded to the custody and control of the Bureau
  of Immigration and Customs Enforcement, as it has been established she is an alien who may be subject to deportation
  proceedings.


     ~ The court makes the following recommendations to the Bureau ofprisons:

  It is recommended that the Defendant be housed in the Bureau of Prisons FCl Dublin, CA facility.




    lii'I   The defendant is remanded to the custody of the United States Marshal.

    D The defendant shall surrender to the United States Marshal for this district:
            D at     _________ D a.m.                           D p.m.       on
            D as notified by the United States Marshal.

    0       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D   before 2 p.m. on

            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                       to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                          By-----==========------
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 24:5B (Rev. 02/18} Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ _ _ of
DEFENDANT: VICTORIA VICTORIA RUIZ-ROSALES
CASE NUMBER: CR 16-36-GF-BMM-03
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     2 years. While on supervised release, the defendant shall not enter the United States without proper application to and
     receiving permission from the Bureau of Immigration and Customs Enforcement. The term of supervised release will be
     inactive while the defendant is not residing in the United States. If the defendant returns to the United States, legally or
     illegally, within 72 hours of return, the defendant is to report in person to the nearest United States Probation Office and
     shall be subject to active supervised release supervision.




                                                     MANDATORY CONDITIONS

I.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.        D You must make restitution in accordance with    18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
               restitution. (check if applicable)
5.       it!   You must cooperate in the collection of DNA as directed by the probation officer. (check if appUcable)
6.        D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.        0 You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                 Judgment-Page ----'---- o f - - - - ' ' - - - -
DEFENDANT: VICTORIA VICTORIA RUIZ-ROSALES
CASE NUMBER: CR 16-36-GF-BMM-03

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least l O days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least l O days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant 1s Signature                                                                                     Date _ _ _ _ _ _ _ _ _ _ __
 AO 245B(Rcv. 02/18) Judgment in a Criminal Case
                     Sheet 30 - Supervised Releesc
                                                                            Judgment-Page _ _ of -----'-----
DEFENDANT: VICTORIA VICTORIA RUIZ-ROSALES
CASE NUMBER: CR 16-36-GF-BMM-03

                                       SPECIAL CONDITIONS OF SUPERVISION


1. You must immediately surrender to United States Immigration and Customs Enforcement and
follow all their instructions and reporting requirements until any deportation proceedings are
completed.

2. If you are ordered deported from the United States, you must remain outside the United States,
unless legally authorized to reenter. If you reenter the United States, you must report to the nearest
probation office within 72 hours after you return.

3. The defendant shall submit her person, residence, vehicles, and papers, to a search, with or without
a warrant by any probation officer based on reasonable suspicion of contraband or evidence in
violation of a condition of release. Failure to submit to search may be grounds for revocation. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to
this condition. The defendant shall allow seizure of suspected contraband for further examination.
AO 245B (Rev, 02/18)   Judgment in a Criminal Case
                       Sheet S - Criminal Monetary Penalties
                                                                                                        Judgment - Page     6      of        7
 DEFENDANT: VICTORIA VICTORIA RUIZ-ROSALES
 CASE NUMBER: CR 16-36-GF-BMM-03
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment                   JVTA Assessment•                Fine                        Restitnlion
 TOTALS            $ WAIVED                     $ NIA                           $ WAIVED                    $ NIA


 0 The detennination ofrestitution is deferred until ____ • An Amended Judgment in a Criminal Case (AO 245C) will be entered
   after such determination.

 0 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                       Total Loss**             Restitution Ordered           Priority or Percentage




 TOTALS                               $   ----------
                                                  0.00                        $ ----------
                                                                                        0.00


 D     Restitution amount ordered pursuant to plea agreement $ -----------

 0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 O     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:
       D the interest requirement is waived for the             0 fine    O restitution.
       O the interest requirement for the          O     fine    □    restitution is modified as follows:

 • Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 •• Findings for the total amount oflosses are required under Chapters 109A, I IO, I IOA, and 113A of Title 18 for offenses committed on or
 after September I 3, I 994, but before April 23, I 996.
 AO 245B (Rev. 02/l 8) Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                                                7_ of
                                                                                                              Judgment - Page _ _                     7
 DEFENDANT: VICTORIA VICTORIA RUIZ-ROSALES
 CASE NUMBER: CR 16-36-GF-BMM-03

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A     D     Lump sum payment of$ _ _ _ _ _ __                   due immediately, balance due

            D     not later than                                    , or
            D     in accordance with D        C,    D    D,    D     E,or      D F below; or

B     D     Payment to begin immediately (may be combined with              DC,          DD, or       D F below); or

C     D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ --,-~--,,-,--,~ over a period of
                           (e.g., months or years), to commence_____ (e.g., 30 or 60 days) after the date ofthisjudgment; or

D     D     Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                           (e.g., months or years), to commence
                                                                                                           -------
                                                                                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or
                                                                     ----
E     O     Payment during the tenn of supervised release will commence within --~~~ (e.g., 30 or 60 days) after release from
            imprisonment. The courj will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     Ill   Special instructions regarding the payment of criminal monetary penalties:

            Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
            payments are due during Imprisonment at the rate of not less than $25 per quarter, and payment shall be through
            the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
            the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
            Falls, MT 59404, ''Assessment Karina Victoria Ruiz-Rosales".
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
